Case 2:12-cr-00113-JCM-VCF Document 433 Filed 09/23/19 Page 1 of 5




                       Wednesday,
Case 2:12-cr-00113-JCM-VCF Document 433 Filed 09/23/19 Page 2 of 5
Case 2:12-cr-00113-JCM-VCF Document 433 Filed 09/23/19 Page 3 of 5
  Case 2:12-cr-00113-JCM-VCF Document 433 Filed 09/23/19 Page 4 of 5




       Wednesday,                                            4th

December, 2019      10:00


                 September 24, 2019.
Case 2:12-cr-00113-JCM-VCF Document 433 Filed 09/23/19 Page 5 of 5
